EXHIBIT 99.1 Valcent Products Inc. (A Development Stage Company) Consolidated Financial Statements (Expressed in Canadian Dollars) March 31, 2009 and 2008 Index Page Auditors' Report to the Shareholders 2 Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Deficit 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 1 AUDITORS' REPORT TO THE SHAREHOLDERS OF VALCENT PRODUCTS INC. We have audited the consolidated balance sheets of Valcent Products Inc. (a development stage company) as at March31, 2009 and 2008 and the consolidated statements of operations and deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. "Smythe Ratcliffe LLP" (signed) Chartered Accountants Vancouver, British Columbia September 18, 2009 2 Valcent Products Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in Canadian Dollars) Years Ended March 31 ASSETS (Note 10) Current Cash and cash equivalents $ $ Accounts receivable (Note 8) Prepaid expenses (Note 7) Inventories (Note 9) Restricted Cash (Note 13) 0 Property and Equipment (Notes 5 and 13) Product License (Note 6) 1 1 $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ $ Current portion of long-term debt (Note 13) 0 Promissory notes payable (Note 18) Due to related parties (Note 11) Convertible notes (Note 10) Derivative liability (Note 10) 0 Long-term debt (Note 13) 0 Shareholders' Equity (Deficiency) Share capital (Notes 14 and 19) Contributed surplus (Note 14(f)) Commitment to issue shares (Note 14(c)) 0 Conversion component of convertible notes (Note 10) Accumulated deficit from prior operations ) ) Accumulated deficit during the development stage ) $ $ Going-concern (Note 1), Commitments (Notes 6, 8, 10 and 12), and Subsequent events (Note 19) On behalf of the board (signed)"F. George Orr"Director See notes to the consolidated financial statements 3 Valcent Products Inc. (A Development Stage Company) Consolidated Statements of Operations and Deficit (Expressed in Canadian Dollars) Years Ended March 31 Expenses Product development costs (Note 16) $ $ Interest, accretion and financing costs Loss on settlement of debts (Note 10(i)) 0 Investor relations Professional fees Advertising and media development Office and miscellaneous Stock-based compensation Travel Amortization Rent Filing and transfer agent fees Insurance Interest on long-term debt Loss from Operations Other (Income) Expense Write-down of product license (Note 6) 0 Interest income ) ) Write down of property and equipment (Note 5) 0 Foreign exchange loss (gain) ) Net Loss and Comprehensive Loss for Year ) ) Deficit During Development Stage, Beginning of Year ) ) Deficit During Development Stage, End of Year $ ) $ ) Loss Per Share - Basic and diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding See notes to the consolidated financial statements 4 Valcent Products Inc.
